Citation Nr: 0417483	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-11 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for left knee arthritis.

2.  Entitlement to a disability rating in excess of 30 
percent for anxiety reaction.

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1941 to April 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 1990, January 2002, and May 
2002 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which ultimately denied a rating in excess of 20 percent for 
left knee arthritis, and 30 percent for anxiety reaction, and 
which denied the veteran's claim of entitlement to a total 
disability rating based on individual unemployability (TDIU).  

The Board notes that in May 1990, the veteran filed claims 
for increased ratings for left knee arthritis, evaluated as 
10 percent disabling, and for anxiety reaction, evaluated as 
noncompensable.  By rating decision issued in November 1990, 
the RO denied the veteran's claims for increased ratings.  
The veteran disagreed with this decision in December 1990.  
In a statement of the case issued to the veteran and his 
service representative in March 1991, the RO concluded that 
no change was warranted in the denial of these claims.  The 
veteran perfected a timely appeal when he filed a substantive 
appeal (VA Form 9) at the RO in May 1991.  In a supplemental 
statement of the case issued to the veteran and his service 
representative in August 1991, the RO awarded a 10 percent 
rating for the veteran's anxiety reaction, but concluded that 
no change was warranted in the denial of the left knee claim.  
No further action appears to have been taken, until the 
veteran filed a claim for increase for these conditions in 
May 2000.

In June 2000, the RO awarded an increased rating, to 30 
percent, for the veteran's anxiety disorder, but continued 
the 10 percent rating for left knee arthritis.  No 
supplemental statement of the case was issued, and the 
veteran did not specifically disagree with this decision.  In 
a January 2002 rating decision, the RO increased the rating 
of the veteran's left knee arthritis to 20 percent, but 
continued the 30 percent rating for the veteran's anxiety 
reaction.  The veteran disagreed with the 20 percent 
evaluation assigned to his service-connected left knee 
arthritis in February 2002.  In a May 2002 decision, the RO 
denied the veteran's claim for TDIU.  The veteran disagreed 
with this decision that same month.  The veteran perfected 
appeals for the left knee arthritis and TDIU in August and 
September 2002.  In the September 2002 VA Form 9, the veteran 
also expressed disagreement with the evaluation assigned to 
his anxiety reaction.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a review of the veteran's claims folder does 
not indicate that the May 1990 claims of entitlement to 
increased disability ratings for left knee arthritis and 
anxiety reaction were forwarded to the Board for appellate 
review following the timely filing of a substantive appeal in 
May 1991.  Given this procedural history, it appears that 
these appeals are still pending.  Since that time, the rating 
criteria for evaluating mental disorders has been revised.  
See 61 Fed. Reg. 52700 (Oct. 18, 1996).  Therefore, on 
remand, the veteran is entitled to consideration of the 
former and revised rating criteria for evaluating anxiety 
reaction.

As a further procedural matter, the Board notes that the RO 
denied the veteran's claim of entitlement to a disability 
rating in excess of 30 percent for anxiety reaction in the 
currently appealed rating decision issued in January 2002.  
In a statement on a VA Form 9 received at the RO in September 
2002, the veteran specifically contended that his service-
connected nervous condition had worsened "to a great 
degree," and that his left knee arthritis had worsened.  In 
this regard, VA's General Counsel has indicated that when it 
is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Therefore, and because the veteran's most recent VA 
outpatient orthopedic and psychiatric examinations occurred 
in October 2001, the Board is of the opinion that, on remand, 
the veteran should be scheduled for updated VA examinations 
in order to determine the current nature and severity of his 
service-connected disabilities.

Additionally, the Board notes that the claims folder contains 
VA treatment records to 1990 and from 2000 to 2003, but no 
records from 1990 to 2000.  As it is probable that the 
veteran was receiving VA treatment during that time frame, 
the Board concludes that VA treatment records from 1990 to 
2000, and from December 2003 to the present, should be 
requested.  

Finally, because the veteran has claimed, in effect, that he 
is entitled to TDIU because of his service-connected 
disabilities, the Board concludes that it would be premature 
to decide the pending appeal of the denial of the veteran's 
TDIU claim prior to the RO completing the development 
requested below and then re-adjudicating the veteran's 
increased rating claims in the first instance.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
his service representative and request 
that they identify any VA and non-VA 
health care providers who have treated 
him for left knee arthritis or anxiety 
reaction between May 1990 and the 
present.  Specifically, the RO should 
obtain treatment records from the Boston 
VA Healthcare System for the period from 
May 1990 to May 2000, and from December 
2003 to the present.  The RO should also 
obtain any other pertinent records 
identified by the veteran, which are not 
currently of record.  If no such records 
can be located, the RO should document 
such in the veteran's claims folder.

2.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examinations: an orthopedic 
examination to determine the current 
nature and severity of the veteran's 
service-connected left knee arthritis, 
and a psychiatric examination to 
determine the current nature and severity 
of the veteran's service-connected 
anxiety reaction.  The claims folder must 
be sent to the examiner(s) for review at 
each examination.  Request that each of 
these examinations include all standard 
studies and tests.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth.  The examiner(s) 
should comment specifically on the impact 
of the veteran's service-connected 
disabilities on his ability to secure and 
maintain gainful employment (if 
possible).

For the orthopedic examination, the 
following should also be provided:  the 
examiner should opine on the severity of 
the left knee arthritis, including any 
functional impairment caused by pain or 
weakness, and whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  If it is 
not feasible to express any functional 
impairment caused by pain, weakened 
movement, excess fatigability or 
incoordination found in terms of 
additional range-of-motion loss, the 
examiner should note that in the report.  

3.  Thereafter, the RO should re-
adjudicate the veteran's claims of 
entitlement to a disability rating in 
excess of 30 percent for anxiety 
reaction, to a disability rating in 
excess of 20 percent for left knee 
arthritis, and to TDIU, in light of all 
relevant evidence and pertinent legal 
authority.  The RO must consider the 
former and revised rating criteria for 
evaluating anxiety reaction in re-
adjudicating this claim.  The RO should 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  

5.  If any determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


